Debtor(s):                 Eartel Lee Payne                                                           Case Number:      20-10076

United States Bankruptcy Court for the WESTERN DISTRICT OF LOUISIANA - SHREVEPORT DIVISION

Chapter 13 Plan – Western District of Louisiana

      Check here if this is a modified plan.

      Check here if this is an amended plan.

       List below the sections that have been changed.                                                Reason for Amendment/Modification




Part 1:        Notices

To Debtors:            This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                       indicate that the option is appropriate in your circumstances or that it is permissible in your judicial division. Plans that
                       do not comply with local rules and judicial rulings may not be confirmable.

                       In the following notice to creditors, you must check each box that applies.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                       You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                       an attorney, you may wish to consult one.

                       If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                       confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                       Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                       Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                       The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                       plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                       will be ineffective if set out later in the plan.

1.1       The plan sets out Nonstandard Provisions in Part 9.                                               Included                 Not Included
1.2       This Plan limits the amount of Secured Claims in 3.1 and/or 3.2 based on a Valuation              Included                 Not Included
          of the Collateral for the claim.
1.3       This Plan avoids a Security Interest or Lien in Section 3.4.                                      Included                 Not Included
1.4       This Plan cures or maintains a loan secured by the Debtor's Principal Residence in                Included                 Not Included
          3.1.
1.5       This Plan provides for the treatment of a Domestic Support Obligation in 4.3 and/or               Included                 Not Included
          4.4.
1.6       This plan includes a claim that was either: (1) incurred within 910 days before the               Included                 Not Included
          petition date and secured by a purchase money security interest in a motor vehicle
          acquired for the personal use of the debtor(s); or (2) incurred within 1 year of the
          petition date and secured by a purchase money security interest in any other thing of
          value in 3.3.

Part 2:        Plan Payments and Length of Plan

2.1 Debtor(s) will make regular payments for a total of 60 months to the trustee as follows:

      If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the payments to
      creditors specified in this plan.

          Original Plans. $510 per month for 60 months, and
      $        per        for       months.
      $        per        for       months.

          Modified Plans. $          has been paid in for the first   months; then
      $       per        for             months, and
      $       per        for             months.

Revised 01/25/2018                                                     Chapter 13 Plan                                                               Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 1 of 10
Debtor(s):       Eartel Lee Payne                                                                   Case Number: 20-10076

     $          per          for          months.

         Check one: The applicable commitment period is: 36 months (Below Median Income)
                                                         60 months (Above Median Income)

2.2 Regular payments to the trustee will be made from future income in the following manner:

           Debtor(s) will make payments pursuant to a payroll deduction unless otherwise excused by the Chapter 13 Trustee or the Bankruptcy
           Court.

     Income tax refunds. During the pendency of this case debtor(s) shall file both Federal and State Income Tax Returns timely and provide copies
     of same to the Standing Chapter 13 Trustee immediately upon filing of each annual return.

     Debtor(s) will pledge income tax refunds as follows:

      All income tax refunds received while the case is pending, excluding the greater of Earned Income Credit (EIC) or
      $500.00.

2.3 Additional Payments. (In addition to 2.1 above)
    Check one.

                  None. If “none” is checked, the rest of § 2.3 need not be completed or reproduced.

Part 3:        Treatment of Secured Claims

3.1 A. Maintenance of payments and cure of default of Principal Residence under 1322(b)(3), including post-petition default payments, if
     any

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.


     B. Maintenance of payments and cure of default other than Principal Residence under 1322(b)(3), including post-petition default
        payments, if any.

     Check one.

                  None. If "None" is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims

     Check one.

                  None. If "None" is checked, the rest of § 3.2 need not be completed or reproduced.

     The remainder of this paragraph will be effective only in the applicable box in Part 1 of this plan is checked.

                  The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured claim
                  listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of secured
                  claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim listed in a proof
                  of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the
                  value of the secured claim will be paid in full with interest at the rate stated below. If relief from the automatic stay is ordered as to
                  any item of collateral listed in this paragraph, then, unless otherwise ordered by the court, all payments under this paragraph as to
                  that collateral will cease, and all secured claims based on that collateral will no longer be treated by the plan.

                  The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5 of
                  this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in
                  its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the creditor’s total
                  claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                  The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                  property interest of the debtor(s) or the estate(s) until the earlier of:

                  (a) payment of the underlying debt determined under nonbankruptcy law, or (b) discharge of the underlying debt under 11 U.S.C. §
Revised 01/25/2018                                                    Chapter 13 Plan                                                                  Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 2 of 10
Debtor(s):       Eartel Lee Payne                                                                      Case Number: 20-10076

                  1328, at which time the lien will terminate and be released by the creditor. See Bankruptcy Rule 3015.

      Name of Creditor             Estimated                Collateral Description     Value of         Amount of          Interest      Estimated avg.
                                   Amount of                                           Collateral       Secured Claim      Rate          monthly payment
                                   Creditor's total                                                                                      to creditor
                                   Claim
      First Heritage               $1,025.93                All collateral is                  $0.00             $0.00      0%                           $0.00
      Credit                                                subject to superior
                                                            liens
      Internal                     $7,625.00                Secured Claim by             $5,000.00           $5,000.00      4%                         $92.08
      Revenue Service                                       IRS for 2009 & 2011
                                                            WT-FICA
      Santander                    $7,367.17                2009 Chevrolet               $2,500.00           $2,500.00      6.25%                      $48.62
      Consumer USA                                          Aveo 110,000 miles
      Tower Loan of                $3,679.00                Pressure Washer,                 $800.00           $800.00      6.25%                      $15.56
      South                                                 Apple Imac
      Shreveport                                            Desktop

3.3 Secured claims excluded from 11 U.S.C. § 506. (11 U.S.C. §1325(a) - 910 day Car Claim or 365 day Personal Property)

     Check one.

                  None. If "None" is checked, the rest of § 3.3 need not be completed or reproduced.



3.4 Lien avoidance

     Check one.

                  None. If "None" is checked, the rest of § 3.4 need not be completed or reproduced.



3.5 Surrender of Collateral

     Check one.

                  None. If "None" is checked, the rest of § 3.5 need not be completed or reproduced.

                  The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request that
                  upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301
                  be terminated in all respects. Any allowed unsecured claim resulting from the surrender of the collateral will be treated in Part 5
                  below.

      Name of Creditor                                               Collateral                                             Value
      Advantage Finance                                              Sun Furniture Ottoman and Cocktail Table.              $500.00
                                                                     Obligation will be paid by separated spouse

      Conn's                                                         Computer. Debtor's spouse has possession               $400.00
                                                                     of this property. Debtor surrenders his
                                                                     interest.

      Conn's                                                         Two TVs and Bedroom Set. Debtor's spouse               $1,000.00
                                                                     has possession of this property. Debtor
                                                                     surrenders his interest.

      Ivan Smith Furniture                                           Living Room Furniture. Debtor's spouse has             $900.00
                                                                     possession of this property. Debtor
                                                                     surrenders his interest.

      Nissan Motor Acceptance                                        2015 Nissan Altima SL V6 49,000 miles                  $13,500.00


Revised 01/25/2018                                                         Chapter 13 Plan                                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 3 of 10
Debtor(s):       Eartel Lee Payne                                                                     Case Number: 20-10076

Part 4:        Treatment of Fees and Priority Claims

4.1 General

     Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.4, will be paid in full
     without post-petition interest.

4.2 Administrative fees

      Counsel elects the standing order “no look” fee                Yes                     No

     Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be ten percent of plan payments.

     The debtor(s) attorney is awarded a fee in the amount of $ 3,600.00 of which $ 3,600.00 is due and payable from the bankruptcy
     estate. Included in this amount is a fee in the amount of $ 0.00 for the modification. Fees are limited to the appropriate “No Look” fee
     amount or the allowed amount subject to a formal fee application.

4.3 Priority claims other than attorney’s fees and those treated in § 4.4.

     Check one.

                  None. If "None" is checked, the rest of § 4.3 need not be completed or reproduced.



                  The debtor estimates the total amount of other priority claims to be as follows:.



Domestic Support Obligations prepetition arrears other than those provided for in 4.4 below shall be disbursed by the Trustee:
    Claimant                                     Nature of Claim                                             Amount
    -NONE-

     Ongoing Domestic Support Obligations shall be disbursed by debtor.

     All other unsecured priority claims including tax claims shall be disbursed by the trustee as follows:
     Claimant                                     Nature of Claim                                                Amount
     Internal Revenue Service                     2009 & 2010, 2011, 2016, 2017 & 2018 Income                                                $14,750.00
                                                  Taxes, WT-FICA
     Simon Fitzgerald, LLC                        Noticing Costs                                                                                 $250.00

4.4 Domestic Support Obligations assigned or owed to a governmental unit and paid less than full amount

     Check one.

                   None. If "None" is checked, the rest of § 4.4 need not be completed or reproduced.

Part 5:        Treatment of Non-priority Unsecured Claims

5.1 Nonpriority unsecured claims not separately classified.

     Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. Unscheduled nonpriority unsecured debts to which
     a timely proof of claim is filed will be allowed, unless objected to. All non-priority debts on schedule E/F, and unsecured and undersecured
     debts on schedule D, are incorporated herein by reference.

     Based upon the scheduled unsecured and undersecured claims in the amount of $143,179.12, it is anticipated unsecured creditors will be paid
     approximately $0.00, which is approximately 0.00 percent of their respective claims. However, the amount paid on any claim may vary
     depending on the actual filed and allowed claims.

     If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid no less than $0.00. Regardless of the
     options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Other separately classified nonpriority unsecured claims.

Revised 01/25/2018                                                         Chapter 13 Plan                                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 4 of 10
Debtor(s):       Eartel Lee Payne                                                               Case Number: 20-10076

     Check one.

                 None. If "None" is checked, the rest of § 5.2 need not be completed or reproduced.


Part 6:        Executory Contracts, Unexpired Leases, and Unmodified Secured Debts paid per contract

6.1 The executory contracts, unexpired leases, and Unmodified Secured Debts paid per contract listed here are assumed and will be treated
    as specified. All other executory contracts and unexpired leases are rejected.

     Check one.

                None. If "None" is checked, the rest of § 6.1 need not be completed or reproduced.
                Assumed items or Direct Pay Unmodified Secured Debts. Current installment payments will be disbursed either by the trustee or
                directly by the debtor, as specified below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the
                trustee.

      Name of Creditor                    Property Description                Current Installment            Amount of           Number of
                                                                              Payment                        Arrearages to       Installments
                                                                                                             be paid, if any     Remaining
      Lakefront                           4302 N. Market St., Apt. 717,                         $575.00              $0.00       12
      Apartments                          Shreveport, LA 71107
                                                                              Disbursed by:
                                                                                 Trustee
                                                                                 Debtor(s)
                                                                                 Third party – Name & Relationship to Debtor(s)


Part 7:        Vesting of Property of the Estate

7.1 Property of the estate will vest in the debtor(s) upon entry of discharge or dismissal.

Part 8:        Other Plan Provisions

8.1 Adequate Protection Payments:

     Debtor(s) shall pay adequate protections payments and/or lease payments as scheduled below to the trustee. If the case is dismissed
     pre-confirmation the trustee shall disburse these adequate protection payments to the creditor, one for each plan payment received
     while the case was pending.

      Creditor                                                                          Adequate Protection Payment
      Santander Consumer USA                                                            $25.00

8.2 Changed Circumstances.

     Debtor(s) shall fully and timely disclose to the trustee any change in income, marital status, domestic support obligation, employment,
     address, or financial recovery to which debtor(s) become entitled, including without limitation, claims for personal injury, employment,
     worker’s compensation, unemployment compensation, inheritance, life insurance, lottery proceeds, or property settlements. These
     funds shall be treated upon motion by trustee, debtor(s), or any party in interest.

Part 9:        Nonstandard Plan Provisions

          None. If "None" is checked, the rest of Part 9 need not be completed or reproduced.




Revised 01/25/2018                                                   Chapter 13 Plan                                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 5 of 10
Debtor(s):       Eartel Lee Payne                                                               Case Number: 20-10076



Part 10:           Signatures

/s/ Paul M. Cooke, #4311; L. Laban Levy, #28658                             Date:      January 14, 2020
Paul M. Cooke, #4311; L. Laban Levy, #28658
Signature of Attorney for Debtor(s)

/s/ Eartel Lee Payne                                                        Date:      January 14, 2020
Eartel Lee Payne
Debtor
                                                                            Date:
Joint Debtor

Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also certify(ies) that the
wording and order of the provisions in this Chapter 13 Plan are identical to those contained in Official Chapter 13 Plan Form for the
Western District of Louisiana, other than any nonstandard provisions included in Part 9.




Revised 01/25/2018                                                   Chapter 13 Plan                                                         Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


                20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 6 of 10
                     UNITED STATES BANKRUPTCY COURT
                      WESTERN DISTRICT OF LOUISIANA
                           SHREVEPORT DIVISION
                         ***************************

IN RE: Eartel Lee Payne                       :                  Case No: 20-10076

         Debtor                               :                  Chapter 13

                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 15, 2020, I caused a copy of the foregoing
Chapter 13 Plan to be served on the following registered ECF participants, electronically
through the court’s ECF System at the email address registered with the court:

Office of the U.S. Trustee                        Todd S. Johns, Chapter 13 Trustee

and also to all parties listed on the attached mailing matrix by the United States Postal
Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
through the third-party bankruptcy notice provider, BK Attorney Services, LLC d/b/a
certificateofservice.com, an Approved Bankruptcy Notice Provider authorized by the United
States Courts Administrative Office, pursuant to Fed.Bankr.P. 9001(9) and 2002(g)(4).

Dated: January 15, 2020

                                          By:     /s/ Debbie G. Brown
                                                  Debbie G. Brown,
                                                  Legal Assistant to Paul M. Cooke




  20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 7 of 10
Label Matrix for local noticing          AT&T Mobility Services, LLC          Aargon Collection Agency
0536-5                                   c/o CT Corporation System            8668 Spring Mountain Rd.
Case 20-10076                            3867 Plaza Tower Drive               Las Vegas, NV 89117-4132
Western District of Louisiana            Baton Rouge, LA 70816-4378
Shreveport
Wed Jan 15 08:05:07 CST 2020
Advantage Finance                        Advantage Finance Corp. - AFSOP      Caddo Parish Sheriff
2533 Bert Kouns Ind. Loop                c/o George A. Vidrine, Jr.           505 Travis St., 7th Floor
Suite 105                                689 E. Airport Ave., Ste. 1          Shreveport, LA 71101-3028
Shreveport, LA 71118-3158                Baton Rouge, LA 70806-6557


(p)CAPITAL ONE                           Chase Bank                           Chase Bank
PO BOX 30285                             Natioanl Payment Services            PO Box 94014
SALT LAKE CITY UT 84130-0285             POB 182223                           Palatine, IL 60094-4014
                                         Dept. OH1-1271
                                         Columbus, OH 43218-2223

(p)INTERNAL REVENUE SERVICE              Conn Appliances, Inc. - AFSOP        Conn’s
CENTRALIZED INSOLVENCY OPERATIONS        c/o C/T Corporation System           3295 College Street
PO BOX 7346                              3867 Plaza Tower Drive               Beaumont, TX 77701-4611
PHILADELPHIA PA 19101-7346               Baton Rouge, LA 70816-4378


Convergent Outsourcing                   Paul M. Cooke                        Credence Resource Management LLC
800 SW 39th St., Ste. 100                Simon, Fitzgerald, Cooke, et al      17000 Dallas Pkwy
POB 900                                  4700 Line Ave. Suite 200             Suite 204
Renton, WA 98057-0900                    Shreveport, LA 71106-1533            Dallas, TX 75248-1940


Credit First                             Credit First NA                      Credit One Bank NA
6275 Eastland Rd.                        POB 818011                           PO Box 98875
Brook Park, OH 44142-1399                Cleveland, OH 44181-8011             Las Vegas, NV 89193-8875



Cristina Walker                          Enhanced Recovery Corp               First Heritage Credit
Assistant United States Attorney         8014 Bayberry Road                   6205 Westport Ave., Ste. 100
Western District of Louisiana            Jacksonville, FL 32256-7412          Shreveport, LA 71129-2327
300 Fannin Street, Suite 3201
Shreveport, LA 71101-3120

First Heritage Credit                    First Premier Bank                   Giglio Plumbing
c/o CT Corporation System, Agent         601 S. Minnesota Ave.                PO Box 4219
3867 Plaza Tower Dr.                     Sioux Falls, SD 57104-4868           Shreveport, LA 71134-0219
Baton Rouge, LA 70816-4378


Internal Revenue Service                 Ivan Smith Furniture                 Ivan Smith Furniture Co. LLC
PO Box 7346                              5434 Technology Drive                c/o Ivan I. Smith, Jr. - Agent
Philadelphia, PA 19101-7346              Shreveport, LA 71129-2682            5434 Technology Dr.
                                                                              Shreveport, LA 71129-2682


(p)JEFFERSON CAPITAL SYSTEMS LLC         Todd Johns (Ch 13 Trustee)           LA Dept of Public Safety & Corr.
PO BOX 7999                              Chapter 13 Trustee                   POB 64886
SAINT CLOUD MN 56302-7999                POB 1770                             Baton Rouge, LA 70896-4886
                                         Shreveport, LA 71166-1770

                   20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 8 of 10
LA Dept of Revenue                       LVNV Funding                                   Lakefront Apartments
P.O. box 66658                           POB 1269                                       4302 North Market Street
Baton Rouge, LA 70896-6658               Greenville, SC 29602-1269                      Shreveport, LA 71107-2966



L. Laban Levy                            Louisiana Department of Revenue and Taxation   Mary Payne
Simon, Fitzgerald, Cooke, et al          Attn: Bankruptcy Division                      6108 Debbie St.
4700 Line Ave., Ste. 200                 P.O. Box 66658                                 Shreveport, LA 71119-5210
Shreveport, LA 71106-1533                Baton Rouge, LA 70896-6658


Merrick Bank                             Midland Funding                                Monterey Collection
POB 9201                                 320 E Big Beaver Rd., Ste 300                  4095 Avenida De La Plata
Old Bethpage, NY 11804-9001              Troy, MI 48083-1271                            Oceanside, CA 92056-5802



Monterey Financial Svc                   (p)NATIONAL CREDIT SYSTEMS                     Nissan Motor Acceptance
4095 Avenida De La Plata                 ATTN MELANIE MAYFIELD                          PO Box 660360
Oceanside, CA 92056-5802                 3750 NATURALLY FRESH BLVD                      Dallas, TX 75266-0360
                                         ATLANTA GA 30349-2964


Nissan Motor Acceptance AFPOS            Office of District Counsel                     Office of Motor Vehicles
Agent For Process of Service             Internal Revenue Service                       9310 Normandie Dr.
CSC of St. Tammany Parish, Inc.          POB 30509                                      Shreveport, LA 71118-3800
4600 Highway 22, Suite 9                 New Orleans, LA 70190-0509
Mandeville, LA 70471-2891

Eartel Lee Payne                         Performant Recovery                            Performant Recovery, Inc.
4302 N. Market St., #717                 333 North Canyons Pkwy, Suite 10               POB 9045
Shreveport, LA 71107-2904                Livermore, CA 94551-9478                       Pleasanton, CA 94566-9028



(p)PORTFOLIO RECOVERY ASSOCIATES LLC     Progressive Leasing                            R & C Real Estate Solutions, LLC
PO BOX 41067                             NPRTO South-East, LLC                          5902 Buncombe Road
NORFOLK VA 23541-1067                    256 West Data Drive                            Shreveport, LA 71129-4004
                                         Draper, UT 84020-2315


Retail Merchants Association             Rogers & Carter                                (p)SNAP FINANCE
620 Crockett Street                      4415 Thornhill Ave                             PO BOX 26561
Shreveport, LA 71101-3604                Shreveport, LA 71106-1553                      SALT LAKE CITY UT 84126-0561



SYNCB/JCP                                Santander Consumer USA                         Santander Consumer USA AFPOS
POB 965007                               POB 961245                                     Agent for Process of Service
Orlando, FL 32896-5007                   Fort Worth, TX 76161-0244                      C T Corporation
                                                                                        3867 Plaza Tower Drive
                                                                                        Baton Rouge, LA 70816-4378

(p)SPRINT NEXTEL CORRESPONDENCE          State of Louisiana, Department of Labor        Stephen A. Quidd
ATTN BANKRUPTCY DEPT                     Delinquent Accounts Unit,UI Tech Support       Dept of Public Safety & Corr.
PO BOX 7949                              1001 North 23rd Street, Room 322               POB 66614
OVERLAND PARK KS 66207-0949              Baton Rouge, LA 70802-3338                     Baton Rouge, LA 70896-6614

                   20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 9 of 10
Swiss Colony                                        Syncb/Home Design NAHF                               Terminix
1112 7th Avenue                                     950 Forrer Blvd.                                     POB 742592
Monroe, WI 53566-1364                               Kettering, OH 45420-1469                             Cincinnati, OH 45274-2592



(p)TOWER LOAN                                       Office of U. S. Trustee                              U.S. Attorney’s Office
P O BOX 320001                                      300 Fannin St., Suite 3196                           Western District of LA
FLOWOOD MS 39232-0001                               Shreveport, LA 71101-3122                            300 Fannin Street, Ste. 3201
                                                                                                         Shreveport, LA 71101-3120


Webbank/Fingerhut Fres                              Xfinity
6250 Ridgewood Road                                 POB 2127
Saint Cloud, MN 56303-0820                          Norcross, GA 30091-2127




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Capital One Bank USA NA                             Chief Special Procedures                             (d)Insolvency Unit
15000 Capital One Drive                             Internal Revenue Service                             Internal Revenue Service
Richmond, VA 23238                                  1555 Poydras St., Ste. 220                           1555 Poydras St.
                                                    Stop 31                                              Suite 220, Stop 31
                                                    New Orleans, LA 70112                                New Orleans, LA 70112

Jefferson Capital System                            (d)Jefferson Capital Systems                         National Credit System
16 McIeland Rd                                      16 McLeland Rd                                       3750 Naturally Fresh Blvd
Saint Cloud, MN 56303                               Saint Cloud, MN 56303                                Atlanta, GA 30349



Portfolio Recovery                                  SNAP Finance, LLC                                    (d)Snap Finance LLC
120 Corporate Blvd, Ste 100                         POB 26561                                            P.O. Box 26561
Norfolk, VA 23502                                   Salt Lake City, UT 84126                             Salt Lake City, UT 84126



Sprint                                              Tower Loan of South Shreveport                       End of Label Matrix
Attn: Bankruptcy Dept                               PO Box 8358                                          Mailable recipients     67
POB 7949                                            Shreveport, LA 71148                                 Bypassed recipients      0
Overland Park, KS 66207-0949                                                                             Total                   67




                  20-10076 - #3 File 01/15/20 Enter 01/15/20 08:15:36 Main Document Pg 10 of 10
